 

FOURTH AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

 

This Fourth Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is made as of this 11th day of June, 2014 by and among Kable Media
Services, Inc., a corporation organized under the laws of the State of Delaware
(“Kable”), Kable Distribution Services, Inc., a corporation organized under the
laws of the State of Delaware (“Kable Distribution”), Kable Product Services,
Inc., a corporation organized under the laws of the State of Delaware (“Kable
Product”), Kable News Company, Inc., a corporation organized under the laws of
the State of Illinois (“Kable News”), Palm Coast Data Holdco, Inc., a
corporation organized under the laws of the State of Delaware (“Palm Holding”),
Kable Staffing Resources LLC, a limited liability company organized under the
laws of the State of Delaware (“Kable Staffing”), Kable News International,
Inc., a corporation organized under the laws of the State of Delaware (“Kable
International”), Palm Coast Data LLC, a limited liability company organized
under the laws of the State of Delaware (“Palm Coast”), Fulcircle Media, LLC, a
Delaware limited liability company (“FulCircle” and, together with Palm Coast,
Kable International, Kable Staffing, Palm Holding, Kable News, Kable Product,
Kable Distribution, Kable, and any other Person joined as a borrower to the Loan
Agreement (as defined below) from time to time, collectively, the “Borrowers”,
and each a “Borrower”), the financial institutions which are now or which
hereafter become a party to the Loan Agreement (collectively, the “Lenders” and
each individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
agent for Lenders (PNC, in such capacity, the “Agent”) and as a Lender.

 

BACKGROUND

 

A.           On May 13, 2010, Borrowers and PNC as a Lender and Agent entered
into that certain Revolving Credit and Security Agreement (as same has been or
may be amended, restated, modified, renewed, extended, replaced or substituted
from time to time, including, without limitation, as amended by certain
modifications and/or waivers contained in that certain (i) Consent Letter dated
September 27, 2010, (ii) Consent Letter dated December 29, 2011, (iii) Waiver
and Amendment dated July 18, 2012, (iv) First Amendment to Revolving Credit and
Security Agreement dated as of October 1, 2012, (v) Second Amendment and Joinder
to Revolving Credit and Security Agreement dated as of December 31, 2012, and
(vi) Third Amendment to Revolving Credit and Security Agreement dated as of
March 29, 2013, the “Loan Agreement”) to reflect certain financing arrangements
between the parties thereto. The Loan Agreement and all other documents executed
in connection therewith to the date hereof are collectively referred to as the
“Existing Financing Agreements.” All capitalized terms not otherwise defined
herein shall have the meaning ascribed thereto in the Loan Agreement.

 

B.           (i) Kable Distribution is a party to a Distribution Agreement dated
January 3, 2006 with Heinrich Bauer (USA) LLC (“Bauer US”) (as assignee from
Heinrich Bauer Verlag Beteiligungs GmbH) (as amended, restated, supplemented or
otherwise modified from time to time, the “Main Distribution Agreement”) and a
Distribution Agreement for Distribution to Canada Only dated as of January 3,
2006 with Bauer US (as amended, restated, supplemented or otherwise modified
from time to time, the “Canada Distribution Agreement” and collectively with the
Main Distribution Agreement, the “Distribution Agreements”) and (ii) Palm Coast
(as assignee from Fulfillment Corporation of America) is a party to a Services
Agreement dated December 1, 1994 with Bauer US (as assignee from Bauer
Publishing Company LP) (as amended, restated, supplemented, or otherwise
modified from time to time, the “Fulfillment Agreement”).

 

 

 

 

C.           Borrowers have informed Agent that Kable Distribution, Palm Coast,
and AMREP Corporation (“AMREP”) intend to enter into a Settlement Agreement with
Bauer US, dated as of June 11, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Settlement Agreement”) pursuant to
which the parties will agree to certain amendments to the Distribution
Agreements and the Fulfillment Agreement, the issuance by AMREP of certain
shares of its common stock to Bauer US and the release by Bauer US of claims it
may have against Kable Distribution, Palm Coast, and AMREP, as further set forth
in the Settlement Agreement attached hereto on Exhibit A. In addition, Kable
Distribution intends to issue a promissory note to AMREP in a principal amount
equal to the fair market value of the shares of AMREP common stock issued to
Bauer US and the promissory note will be secured by all of the assets of Kable
Distribution. The foregoing transactions shall collectively be referred to
herein as the “Bauer Settlement”.

 

D.           Borrowers have requested that Agent and Lenders (i) consent to the
Bauer Settlement and (ii) modify certain definitions, terms and conditions in
the Loan Agreement, and Agent and Lenders are willing to do so on the terms and
conditions hereafter set forth.

 

NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

Section 1             Consent.

 

(a)          In reliance upon the documentation and information provided to
Agent in connection with the Bauer Settlement, and notwithstanding anything to
the contrary contained in the Loan Agreement, including, without limitation,
Sections 7.4, 7.10, 7.8, and 7.17 of the Loan Agreement, or any other Existing
Financing Agreement, upon the Effective Date, Agent and Lenders hereby consent
to the Bauer Settlement.

 

(b)          This consent shall be effective only as to the items set forth in
the preceding paragraph. This consent shall not be deemed to constitute a
consent to the breach by Borrowers of any covenants or agreements contained in
any Existing Financing Agreement with respect to any other transaction or
matter. Borrowers agree that the consent set forth in the preceding paragraph
(a) shall be limited to the precise meaning of the words as written therein and
shall not be deemed (i) to be a consent to, or any waiver or modification of,
any other term or condition of any Existing Financing Agreement, or (ii) to
prejudice any right or remedy that Agent or Lenders may now have or may in the
future have under or in connection with any Existing Financing Agreement other
than with respect to the matters for which the consent in the preceding
paragraph (a) has been provided. Other than as described in this Amendment, the
consent described in the preceding paragraph (a) shall not alter, affect,
release or prejudice in any way any Obligations under the Existing Financing
Agreements. This consent shall not be construed as establishing a course of
conduct on the part of Agent or Lenders upon which the Borrowers may rely at any
time in the future. Borrowers expressly waive any right to assert any claim to
such effect at any time.

 

-2-

 

 

Section 2             Amendments to Loan Agreement

 

(a)          New Definition. On the Effective Date, the following defined term
shall be added to Section 1.2 of the Loan Agreement:

 

“Bauer Settlement” shall mean the arrangement reflected by that certain
Settlement Agreement among Kable Distribution, Palm Coast, and AMREP Corporation
dated as of June 11, 2014, and all documents, instruments, and agreements
executed in connection therewith, in each case as amended, restated,
supplemented, or otherwise modified from time to time.

 

(b)          Definition. On the Effective Date, the following defined term
contained in Section 1.2 of the Loan Agreement shall be amended and restated in
its entirety as follows:

 

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA, plus stock based compensation paid to employees
during such period to the extent deducted in calculating EBITDA, plus
Restructuring Charges paid during such period to the extent such Restructuring
Charges were included in the Restructuring Reserve prior to being paid and were
deducted in calculating EBITDA, minus Unfunded Capital Expenditures made during
such period, minus distributions (including tax distributions) and dividends to
the extent paid in cash during such period to (b) the sum of all Debt Payments
made during such period, plus all cash payments made on account of Borrowers’
pension obligations during such period to the extent such payments were not
deducted in calculating EBITDA (but excluding up to $2,300,000 of such payments
during the period commencing on May 1, 2012 through January 31, 2013), plus
payments made to the State of Florida on account of the obligations owing to the
State of Florida under the award agreement between Palm Coast and the State of
Florida (but excluding such payments made during the period commencing on May 1,
2012 through January 31, 2013 up to the initial amount of the Florida Reserve).
For the purpose of calculating the Fixed Charge Coverage Ratio, any gain to
Borrowers associated with the Bauer Settlement shall be excluded from the
calculation of EBITDA.

 

(c)          Revolving Advances. On the Effective Date, Section 2.1 of the Loan
Agreement shall be amended and restated in its entirety as follows:

 

-3-

 

 

2.1           Revolving Advances

 

(a) Amount of Revolving Advances. Subject to the terms and conditions set forth
in this Agreement including Sections 2.1(b), (c), (d), (e), and (f), each
Lender, severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Commitment
Percentage of the least of: (x) the Maximum Revolving Advance Amount less the
aggregate Maximum Undrawn Amount of all outstanding Letters of Credit; (y) 85%
of Cash Collections, or (z) an amount equal to the sum of:

 

(i) up to 75%, subject to the provisions of Section 2.1(d) hereof (“Receivables
Advance Rate”), of Eligible Receivables, plus

 

(ii) up to 65%, subject to the provision of Section 2.1 (d) and (f) hereof, of
Eligible Unbilled Kable Distribution Receivables (the “Kable Distribution
Unbilled Receivables Advance Rate” and, together with the Receivables Advance
Rate, collectively, the “Advance Rates”), minus

 

(iii) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus

 

(iv) the Florida Reserve, minus

 

(v) such reserves as Agent may reasonably deem proper and necessary from time to
time after the Closing Date; provided that Agent shall provide Borrowers with no
less than three (3) Business Days prior written notice of such reserve and the
reason therefor; provided, further, that (i) all reserves (including the amount
of such reserve) established hereunder shall bear a reasonable relationship to
the events, conditions or circumstances that are the basis for such reserve and
(ii) the amount of any reserve shall not be duplicative of (a) the amount of any
other reserve with respect to the same events, conditions or circumstances or
(b) any exclusionary criteria or limitations set forth in the definitions of
Eligible Receivable.

 

The amount derived from the sum of (x) Sections 2.1(a)(z)(i) and (ii) minus (y)
Section 2.1 (a)(z)(iii), (iv), and (v) at any time and from time to time shall
be referred to as the “Formula Amount”. The Revolving Advances shall be
evidenced by one or more secured promissory notes (collectively, the “Revolving
Credit Note”) substantially in the form attached hereto as Exhibit 2.1(a).

 

(b) Reserved.

 

(c) Reserved.

 

-4-

 

 

(d) Discretionary Rights. The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its reasonable
discretion based on Agent’s review of updated field examinations or other
Collateral evaluations, it being understood that the amount of any reduction in
Advance Rates shall have a reasonable relationship to the event, condition or
other matter which is the basis for such reduction. Each Borrower consents to
any such increases or decreases and acknowledges that decreasing the Advance
Rates or increasing or imposing reserves may limit or restrict Advances
requested by Borrowing Agent. The rights of Agent under this subsection are
subject to the provisions of Section 16.2(b).

 

(e) Reserved.

 

(f) Sublimit for Revolving Advances made against Eligible Unbilled Kable
Distribution Receivables. The aggregate amount of Revolving Advances at any time
outstanding made to Borrowers against Eligible Unbilled Kable Distribution
Receivables shall not exceed $4,000,000.

 

Section 3             Intercreditor Agreement. Notwithstanding anything to the
contrary contained in the Intercreditor Agreement or in the Loan Agreement, upon
the Effective Date, the Intercreditor Agreement, and all rights and obligations
of all parties thereunder (including, without limitation, of Agent, Bauer US,
and any Borrower), shall be terminated in its entirety and shall be of no
further force and effect.

 

Section 4             Representations, Warranties and Covenants of Borrowers.
Each Borrower hereby represents and warrants to and covenants with the Agent and
the Lenders that:

 

(a)          such Borrower reaffirms all representations and warranties made to
Agent and Lenders under the Loan Agreement and all of the other Existing
Financing Agreements and confirms that after giving effect to this Amendment all
are true and correct in all material respects as of the date hereof (except to
the extent any such representations and warranties specifically relate to a
specific date, in which case such representations and warranties were true and
correct in all material respects on and as of such other specific date);

 

(b)          from and after the Effective Date, such Borrower reaffirms all of
the covenants contained in the Loan Agreement (as amended hereby), covenants to
abide thereby until all Advances, Obligations and other liabilities of Borrowers
to Agent and Lenders under the Loan Agreement of whatever nature and whenever
incurred, are satisfied and/or released by Agent and Lenders;

 

(c)          after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing under any of the Existing Financing
Agreements;

 

-5-

 

 

(d)          such Borrower has the authority and legal right to execute, deliver
and carry out the terms of this Amendment, that such actions were duly
authorized by all necessary limited liability company or corporate action, as
applicable, and that the officer executing this Amendment on its behalf was
similarly authorized and empowered, and that this Amendment does not contravene
any provisions of its certificate of incorporation or formation, operating
agreement, bylaws, or other formation documents, as applicable, or of any
material contract or agreement to which it is a party or by which any of its
properties are bound; and

 

(e)          this Amendment and all assignments, instruments, documents, and
agreements executed and delivered in connection herewith, are valid, binding and
enforceable in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.

 

Section 5             Conditions Precedent/Effectiveness Conditions. This
Amendment shall be effective upon the date of satisfaction of all of the
following conditions precedent (the “Effective Date”) (all documents to be in
form and substance reasonably satisfactory to Agent and Agent’s counsel):

 

(a)          Agent shall have received this Amendment fully executed by the
Borrowers;

 

(b)          Agent shall have received a fully executed Subordination Agreement
with AMREP;

 

(c)          Agent shall have received a fully executed Settlement Agreement and
all documents, instruments, and agreements relating thereto;

 

(d)          Agent shall have received resolutions of the board of directors or
members, as applicable, of Kable Distribution, Palm Coast, and AMREP approving
the terms of the Bauer Settlement;

 

(e)          Agent shall have received a final copy of each of the Distribution
Agreements;

 

(f)          Agent shall have received copies of the documentation evidencing
the merger of Kable Specialty Packaging Services LLC with and into Kable
Product;

 

(g)          All documents, instruments and information required to be delivered
hereunder shall be in form and substance reasonably satisfactory to Agent and
Agent’s counsel;

 

(h)          Agent shall have received such other documents as Agent or counsel
to Agent may reasonably request; and

 

(i)          No Default or Event of Default shall have occurred and be
continuing, both prior and after giving effect to the terms of this Amendment.

 

-6-

 

 

Section 6             Further Assurances. Each Borrower hereby agrees to take
all such actions and to execute and/or deliver to Agent and Lenders all such
documents, assignments, financing statements and other documents, as Agent and
Lenders may reasonably require from time to time, to effectuate and implement
the purposes of this Amendment.

 

Section 7             Payment of Expenses. Borrowers shall pay or reimburse
Agent and Lenders for their reasonable attorneys’ fees and expenses in
connection with the preparation, negotiation and execution of this Amendment and
the documents provided for herein or related hereto.

 

Section 8             Reaffirmation of Loan Agreement. Except as modified by the
terms hereof, all of the terms and conditions of the Loan Agreement, as amended,
and all other Existing Financing Agreements are hereby reaffirmed and shall
continue in full force and effect as therein written.

 

Section 9             Confirmation of Indebtedness. Borrowers confirm and
acknowledge that as of the close of business on June 10, 2014, Borrowers were
indebted to Lenders for the Advances under the Loan Agreement without any
deduction, defense, setoff, claim or counterclaim, of any nature, in the
aggregate principal amount of $421,871.43 due on account of Revolving Advances,
and $140,573.32 on account of undrawn Letters of Credit, plus all fees, costs
and expenses incurred to date in connection with the Loan Agreement and the
Other Documents.

 

Section 10             Miscellaneous

 

(a)          Third Party Rights. No rights are intended to be created hereunder
for the benefit of any third party donee, creditor, or incidental beneficiary.

 

(b)          Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

 

(c)          Modifications. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed on behalf of
the party against whom enforcement is sought.

 

(d)          Governing Law. The terms and conditions of this Amendment shall be
governed by the laws of the Commonwealth of Pennsylvania without regard to
provisions of conflicts of law.

 

(e)          Counterparts. This Amendment may be executed in any number of and
by different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or pdf transmission shall be deemed to be an original signature
hereto.

 

-7-

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 BORROWERS:    KABLE MEDIA SERVICES, INC.  KABLE DISTRIBUTION SERVICES, INC.
 KABLE PRODUCT SERVICES, INC.  KABLE NEWS COMPANY, INC.  KABLE STAFFING
RESOURCES LLC  KABLE NEWS INTERNATIONAL, INC.

 

 By: /s/ Bruce Obdendorf _    Name: Bruce Obendorf    Title: Executive Vice
President, Finance  

 

 PALM COAST DATA LLC  PALM COAST DATA HOLDCO, INC.  FULCIRCLE MEDIA, LLC

 

 By: /s/ Peter M. Pizza    Name: Peter M. Pizza    Title: Vice President  

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT]

 



S-1

 

 

 

  PNC BANK, NATIONAL ASSOCIATION,   as Lender and as Agent       By: /s/
Jacqueline MacKenzie   Name: Jacqueline MacKenzie   Title: Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT]

 



S-2

 